UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-5173


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ESTEBAN PENA ZUNIGA, a/k/a Tevo, a/k/a Tejon,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00366-JAB-3)


Submitted:   November 18, 2010             Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW ALEXANDER PORTER & WHITLEY, PLLC,
Winston-Salem, North Carolina, for Appellant.       Anna Mills
Wagoner, United States Attorney, Sandra J. Hairston, Assistant
United   States Attorney,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Esteban Pena Zuniga pled guilty pursuant to a plea

agreement    to    one    count     of   conspiracy     to    distribute         cocaine

hydrochloride, in violation of 21 U.S.C.A. § 846 (West Supp.

2010), and one count of possession of firearms in furtherance of

a   drug     trafficking        crime,      in    violation         of     18     U.S.C.

§ 924(c)(1)(A)(i) (2006), and was sentenced to 230 months in

prison.      Zuniga’s       sole    argument     on   appeal       is    that    he   was

improperly       assessed    one    criminal     history      point      for     a    1996

conviction for consuming alcohol under the age of twenty-one

because he contends that the Government failed to prove he was

the person who received that conviction.                   Finding no error, we

affirm.

            This court reviews a district court’s factual findings

underlying its Guidelines range calculation for clear error, and

its legal interpretation of the Guidelines de novo.                        See United

States v. Farrior, 535 F.3d 210, 223 (4th Cir. 2008).                                 The

district court found by a preponderance of the evidence that

Zuniga     was    the    individual      who   received      the    North       Carolina

conviction, and we find no error in this factual finding.                             See

United States v. Manigan, 592 F.3d 621, 632 n.11 (4th Cir. 2010)

(reaffirming       that     a      defendant     must     establish         that       his

presentence investigation report is inaccurate); see also United

States v. Love, 134 F.3d 595, 606 (4th Cir. 1998) (“A mere

                                           2
objection   to    the   finding     in     the      presentence    report     is     not

sufficient.      Without an affirmative showing the information is

inaccurate,     the   court    is   free       to   adopt   the   findings      of   the

presentence      report        without         more     specific      inquiry         or

explanation.”) (internal quotation marks, brackets, ellipses and

citation omitted).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument        because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3